Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings filed 8/21/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Aras et al. considered to be the closest art on record teaches a method/arrangement that accepts broadcasting requests (speaking request)  for a device((clients 207)  which with use of arbitrator (205) selects one of the request so that broadcast data (a/v data) can be provide to remote devices(207) and in-person system (such as by primary device(221)) within for example a classroom.  This reference taken alone or in obvious variation however does not teach in combination having one or more local mobile devices and one or more remote devices with the local devices within human perceptible proximity of an in-person public address system and the remote devices beyond humanly perceptible proximity of the in-person public address system such that data from a selected device is broadcast using each of the one or more remote devices while simultaneously broadcasting the data using the in-person public address system as set forth in claims 1 and 15.  The limitations of claims 2-12 depend upon those features of claim 1.   The limitations of claims 16-20 depend upon those features of claim 15. Similarly claim 13 sets forth the collection of in-person data and remote mobile data from devices beyond humanly perceptible proximity of an audio/visual system such that the in-person data and remote data is broadcast using one or more remote mobile devices simultaneously with broadcasting the in-person data and the remote data using the in-person audio/visual system.  This combination of features is neither taught by Aras et al. or an obvious variation of this teaching. The limitations of claim 14 depend upon those features of claim 13.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/26/22